            Case 1:20-cv-05803-ALC Document 11 Filed 11/13/20 Page 1 of 1



                                                                                   11/13/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH, PA,

                                   Plaintiff,
                                                                 20-cv-05803 (ALC)
                       -against-
                                                                 ORDER OF DISCONTINUANCE
 HAPAG-LLOYD AG and ORIENT EXPRESS
 CONTAINER CO., LTD.,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.

SO ORDERED.

Dated:      November 13, 2020
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
